         Case 4:19-cv-00514-KGB Document 15 Filed 08/14/19 Page 1 of 18



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

Turtle Island Foods, SPC, doing business as
The Tofurky Company

                                       Plaintiff,

v.                                                             Case No. 4:19-cv-514-KGB

Nikhil Soman, in his official capacity as Director
of the Arkansas Bureau of Standards

                                       Defendant.


                     MEMORANDUM OF LAW IN SUPPORT OF
               PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION

                                        INTRODUCTION

       The question in this case is whether the government can prohibit companies from using

terms like “veggie burger” or “tofu hot dog” to describe their products. The law at issue,

Arkansas Act 501, prohibits companies from using words like “meat,” “burger,” “sausage,” and

“deli slice” to describe food products that are not made from slaughtered animals, even if the

companies clearly and accurately inform consumers about the nature of their products. The law’s

stated purpose is to prevent consumer confusion, but there is no evidence in the legislative record

that consumers are confused about whether a veggie burger comes from a cow. To the contrary,

people buy plant-based meats precisely because they are not made from slaughtered animals. Far

from preventing consumer deception, the law is more likely to create consumer confusion by

prohibiting companies from continuing to use self-evident terms like “vegan sausage” to

accurately describe the taste, appearance, and texture of their products. The law’s tendency to

confuse, rather than inform, is no accident; the legislative history reveals that the law’s true


                                                    1
        Case 4:19-cv-00514-KGB Document 15 Filed 08/14/19 Page 2 of 18



purpose is to benefit the meat industry by censoring the competition. When the government

censors commercial speech in order to pick winners and losers in the marketplace, it disserves its

constituents and violates the First Amendment. Because Act 501 is hopelessly unconstitutional, it

must be immediately enjoined.

                                        BACKGROUND

       In response to vigorous lobbying from the agriculture industry, Arkansas recently passed

Act 501, Ark. Code Ann. § 2-1-301 et seq.1 The Act makes it illegal for any person to:

       misbrand or misrepresent an agricultural product that is edible by humans,
       including without limitation, by . . .

       (2) Selling the agricultural product under the name of another food;

       ...

       (5) Representing the agricultural product as a food for which a definition and
       standard of identity has been provided by regulations under 20-56-219 or by the
       Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301 et seq., as it existed on
       January 1, 2019, unless: (A) The agricultural product conforms to the definition
       and standard; and (B) The label of the agricultural product bears the name of the
       food specified in the definition and standard and includes the common names of
       optional ingredients other than spices, flavoring, and coloring present in the food
       regulations require;

       (6) Representing the agricultural product as meat or a meat product when the
       agricultural product is not derived from harvested livestock, poultry, or cervids;

       ...

       (8) Representing the agricultural product as beef or a beef product when the
       agricultural product is not derived from a domesticated bovine;

       (9) Representing the agricultural product as pork or a pork product when the
       agricultural product is not derived from a domesticated swine;

       (10) Utilizing a term that is the same as or similar to a term that has been used or
       defined historically in reference to a specific agricultural product.


1
 See Nathan Owens, Truth in Labeling Inked by Governor, Ark. Democrat Gazette, Mar. 20,
2019, https://bit.ly/2K6ck00.
                                                 2
         Case 4:19-cv-00514-KGB Document 15 Filed 08/14/19 Page 3 of 18



Ark. Code Ann. § 2-1-305. 2

       Defendant Nikhil Soman, in his official capacity as the Director of the Arkansas Bureau

of Standards (the “State”), is charged with enforcing the Act. Id. § 2-1-304. Each item that

violates the Act is punishable by a civil penalty of up to $1,000. Id. § 2-1-306.

       Plaintiff Turtle Island Foods, SPC, doing business as The Tofurky Company (“Tofurky”),

is one of many companies selling plant-based meat products in stores throughout the country,

including Arkansas. Declaration of Jaime Athos, Tofurky President and CEO ¶¶ 3, 9 (Aug. 13,

2019), filed as Plaintiff’s Exhibit 1. Plant-based meats are foods that approximate the texture,

flavor, and appearance of meat derived from slaughtered animals. Id. ¶ 3. They are typically

made from soy, wheat, jackfruit, textured vegetable protein, or other vegan ingredients. Id.

Similar to other plant-based meat producers, Tofurky’s packaging and marketing materials—

which use terms like “chorizo,” “hot dogs,” and “ham roast” to effectively describe its

products—all clearly indicate that these products are plant based, meatless, vegetarian, or vegan.

Id. ¶ 5, attachment. Tofurky’s products already comply with federal food labeling regulations

and numerous state and federal consumer protection laws, which prohibit the deceptive labeling

and marketing of food products and consumer products more generally. Id. ¶ 12.

       Now, however, Tofurky must either completely overhaul its labeling and marketing

practices to comply with the Act’s restrictions on truthful and non-misleading commercial




2
  The Act defines “meat” as “a portion of a livestock, poultry, or cervid carcass that is edible by
humans,” and expressly excludes “synthetic product derived from a plant, insect, or other
source,” and “product grown in a laboratory from animal cells.” Id. § 2-1-302(7). It defines
“meat product” as “an agricultural product that is edible by humans and made wholly or in part
from meat or another portion of a livestock, poultry, or cervid carcass.” Id. § 2-1-302(8). The Act
includes similar definitions for beef, beef product, pork, pork product, and poultry. Id. §§ 2-1-
302(2), (3), (12), (13), (14).
                                                 3
         Case 4:19-cv-00514-KGB Document 15 Filed 08/14/19 Page 4 of 18



speech, or face the threat of ruinous civil penalties. Id. ¶ 16. Tofurky seeks a preliminary

injunction to prevent irreparable harm to its constitutional rights.

                                            ARGUMENT

        In deciding whether to issue a preliminary injunction, courts in the Eighth Circuit

consider the four factors articulated in Dataphase Systems, Inc. v. C L Systems, Inc.: (1) the

probability that the plaintiff will prevail on the merits; (2) whether the plaintiff faces a threat of

irreparable harm if injunctive relief is not granted; (3) the balance between the harm the plaintiff

faces and the injury that the injunction’s issuance would inflict upon the defendant; and (4) the

public interest. 640 F.2d 109, 114 (8th Cir. 1981) (en banc); accord Sparkman Learning Ctr.v.

Ark. Dep’t of Human Servs., 775 F.3d 993, 997 (8th Cir. 2014). Each of these factors weighs in

favor of Tofurky’s request for a preliminary injunction.

I.      Tofurky will succeed on the merits of its constitutional claims.

        In order to obtain a preliminary injunction against a state law, the movant must

demonstrate that it is likely to prevail on the merits of its claims. Planned Parenthood of Minn.,

N.D., S.D. v. Rounds, 530 F.3d 724, 732–33 (8th Cir. 2008) (en banc). In this case, Tofurky is

likely to succeed on at least two of its claims. First, Act 501 unconstitutionally restricts

Tofurky’s truthful and non-misleading commercial speech in violation of the First Amendment.

Second, the Act’s prohibitions on speech are unconstitutionally vague. A likelihood of success

on either of these claims would warrant a preliminary injunction.3

        A. Tofurky will succeed on its First Amendment claim.

        Act 501 unconstitutionally restricts protected commercial speech. It directly regulates the

labeling and marketing of commercial products by prohibiting Tofurky, and similarly situated

3
 Tofurky has also alleged that the Act violates the dormant Commerce Clause, but does not seek
preliminary relief on that claim.
                                                   4
         Case 4:19-cv-00514-KGB Document 15 Filed 08/14/19 Page 5 of 18



companies, from continuing to use words like “beef,” “roast,” and “sausage” in connection with

food products that do not come from slaughtered animals. The law also prohibits Tofurky from

truthfully depicting its products if they resemble food associated with meat from slaughtered

animals. Ark. Code Ann. § 2-1-302(10) (defining “misrepresent” as “any untrue, misleading, or

deceptive oral or written statement, advertising, label, display, picture, illustration, or sample”).

The labeling and marketing of commercial products is commercial speech. See, e.g., 44

Liquormart, Inc. v. Rhode Island, 517 U.S. 484, 495–99 (1996); Rubin v. Coors Brewing Co.,

514 U.S. 476, 481 (1995). And it is well-established that such speech is protected under the First

Amendment:

       Advertising, however tasteless and excessive it sometimes may seem, is nonetheless
       dissemination of information as to who is producing and selling what product, for what
       reason, and at what price. So long as we preserve a predominantly free enterprise
       economy, the allocation of our resources in large measure will be made through
       numerous private economic decisions. It is a matter of public interest that those decisions,
       in the aggregate, be intelligent and well informed. To this end, the free flow of
       commercial information is indispensable. And if it is indispensable to the proper
       allocation of resources in a free enterprise system, it is also indispensable to the
       formation of intelligent opinions as to how that system ought to be regulated or altered.

Va. State Bd. of Pharmacy v. Va. Citizens Consumer Council, Inc., 425 U.S. 748, 765 (1976)

(citations omitted).

       Restrictions on commercial speech are evaluated under the framework announced in

Central Hudson Gas & Electric Corp. v. Public Service Commission, 447 U.S. 557 (1980).

Central Hudson requires courts to determine, as a threshold matter, whether the commercial

speech at issue is protected under the First Amendment. Id. at 563–64. If the speech is protected,

the restriction may be upheld only if: (1) the government has a substantial interest in suppressing

the speech; (2) the restriction directly and materially advances the government’s interest; and (3)

the restriction on speech is no more extensive than necessary to advance the government’s



                                                  5
         Case 4:19-cv-00514-KGB Document 15 Filed 08/14/19 Page 6 of 18



interest. Id. at 564. “With respect to both the threshold question and the three-prong test, the

burden is on the government to produce evidence to support its restriction.” Ocheesee Creamery

LLC v. Putnam, 851 F.3d 1228, 1236 (11th Cir. 2017) (citing Edenfield v. Fane, 507 U.S. 761,

770 (1993)). That burden is “not slight.” Ibanez v. Fla. Dep’t of Bus. & Prof’l Regulation, 512

U.S. 136, 143 (1994) (citation omitted).

               1. Act 501 restricts commercial speech protected by the First Amendment.

       First, the Court must determine whether the commercial speech restricted by Act 501 is

protected under the First Amendment. To succeed at this threshold stage, the State must

demonstrate that the speech at issue either “concerns unlawful activity” or is false or “inherently

misleading.” See, e.g., 1-800-411-Pain Referral Serv., LLC v. Otto, 744 F.3d 1045, 1056 (8th

Cir. 2014). The only question in this case is whether the commercial speech regulated by the Act

is false or inherently misleading.

       Speech is “inherently” misleading only if it is “‘inevitably . . . misleading’ to consumers.”

1-800-411-Pain, 744 F.3d at 1056 (quoting Bates v. State Bar of Ariz., 433 U.S. 350, 372

(1977)). This is a high bar. In Pearson v. Shalala, for instance, the government argued that health

claims about dietary supplements were inherently misleading because they lacked “significant

scientific agreement” and would have “such an awesome impact” that it would be “virtually

impossible” for consumers to exercise independent judgment at the point of sale. 164 F.3d 650,

655 (D.C. Cir. 1999). The court held that this argument was “almost frivolous” because it was

based on the paternalistic assumption that consumers are “hypnotized” by health claims to the

point that “they are bound to be misled.” Id. (citing Peel v. Att’y Registration & Disciplinary

Comm’n, 496 U.S. 91, 105 (1990)).




                                                  6
         Case 4:19-cv-00514-KGB Document 15 Filed 08/14/19 Page 7 of 18



       Here, the State cannot plausibly maintain that any use of words like “meat,” “burger,” or

“steak” on plant-based food labels is inherently misleading. For decades—and in some cases

centuries—these words have been used to describe foods that are not made from slaughtered

animals, such as coconut meat, veggie burgers, and beefsteak tomatoes.4 Context is relevant, and

purveyors of plant-based meats routinely make clear that their products are not made from

slaughtered animals. For example, Tofurky’s labels and marketing materials prominently identify

its products variously as “all vegan,” “plant based,” “vegetarian,” “veggie,” and “made with

pasture raised plants” on the front of its products packages. Ex. 1 ¶ 5, attachment. It would be

absurdly patronizing to suggest that terms like “plant-based sausage” or “vegetarian ham roast”

inherently mislead consumers. As the court explained in Ang v. Whitewave Foods Co.:

       [Allegations] that a reasonable consumer would view the terms ‘soymilk’ and
       ‘almond milk,’ disregard the first words in the names, and assume that the
       beverages came from cows. . . . stretches the bounds of credulity. Under
       Plaintiffs’ logic, a reasonable consumer might also believe that veggie bacon
       contains pork, that flourless chocolate cake contains flour, or that e-books are
       made out of paper.

2013 WL 649 2353, at *4 (N.D. Cal. Dec. 10, 2013).5

               2. Act 501 does not advance a substantial government interest.

       The State must therefore demonstrate that Act 501 advances a substantial government

interest and that it is no more restrictive than necessary to sustain the asserted interest. The Act’s

4
 See Merriam-Webster, Flexible Words for Your Favorite Foods, Jul. 12, 2019,
https://bit.ly/334HXi7. See also e.g., Genesis 1:29 (King James) (“And God said, Behold I have
given you every herb bearing seed, which is upon the face of all the earth, and every tree, in
which is the fruit of a tree yielding seed; to you it shall be for meat.”); Food & Drug Admin.,
Guidance for Industry on Reference Amounts Customarily Consumed 27 (2018),
https://bit.ly/2JFvGrj (“Coconut concentrate is an extract of the cooked mixture of water and
coconut meat . . .”).
5
 Although “[i]t is undoubtedly true that a state can propose a definition for a given term,” that
does not mean that “any use of the term inconsistent with the state’s preferred definition is
inherently misleading.” Ocheesee Creamery, 851 F.3d at 1238. “Such a per se rule would
eviscerate Central Hudson.” Id.

                                                  7
         Case 4:19-cv-00514-KGB Document 15 Filed 08/14/19 Page 8 of 18



ostensible purpose is to “protect consumers from being misled or confused by false or misleading

labeling of agricultural products that are edible by humans.” Ark. Code Ann. 2-1-301. But the

Act’s restrictions on commercial speech do not directly and materially prevent any genuine

consumer confusion. This prong of the Central Hudson test is “not satisfied by mere speculation

or conjecture; rather, a governmental body seeking to sustain a restriction on commercial speech

must demonstrate that the harms it recites are real and that its restriction will in fact alleviate

them to a material degree.” Edenfield, 507 U.S. at 770–71. In particular, the Supreme Court has

made clear that “rote invocation of the words ‘potentially misleading’” cannot “supplant the

[government’s] burden.” Ibanez, 512 U.S. at 146 (quoting Edenfield, 507 U.S. at 771). See, e.g.,

Safelite Group, Inc. v. Rothman, 229 F. Supp. 3d 859, 880–81 (D. Minn. 2017) (holding that the

government must produce “empirical evidence” to demonstrate that consumer confusion or

deception is a genuine problem).

        Here, there is no evidence in the legislative record demonstrating that consumers are

confused or deceived by labeling or marketing materials for plant-based meats. In fact, Tofurky

clearly labels its products because its competitive advantage depends on informing consumers

that its products are not made from animals. Ex. 1 ¶¶ 6, 7. See Gitson v. Trader Joe’s Co., 2015

WL 9121232, at *1 (N.D. Cal. Dec. 1, 2015) (“The reasonable consumer (indeed even the least

sophisticated consumer) does not think soymilk comes from a cow. To the contrary, people drink

soymilk in lieu of cow’s milk.”); Painter v. Blue Diamond Growers, 2017 WL 4766510, at *2

(C.D. Cal. May 24, 2017) (dismissing a misleading-advertising claim against an almond milk

producer and commenting that “[n]o reasonable consumer could be misled by Defendant’s

unambiguous labeling or factually accurate nutritional statements”), aff’d, 757 F. App’x 517 (9th

Cir. 2018).



                                                   8
          Case 4:19-cv-00514-KGB Document 15 Filed 08/14/19 Page 9 of 18



       Nor is there any evidence that prohibiting Tofurky and other plant-based meat purveyors

from using meat-based terms will in fact alleviate consumer confusion to a material degree.

Instead, Act 501 is likely to create consumer confusion where, for decades, none has existed.

Consumers seek out plant-based meats as alternatives to products made from slaughtered

animals. Tofurky relies on meat-based terms like “burger,” “chick’n,” and “sausage” to

efficiently and effectively inform consumers about the taste, texture, and appearance of its

products. Ex. 1 ¶ 22. The Act’s restriction on the use of these terms will make it much more

difficult for consumers to identify the plant-based meats they want to consume in lieu of meat

from slaughtered animals. For example, Tofurky’s “Plant-Based Original Italian Sausage”

communicates that the product is made from plants and has the shape and seasonings commonly

associated with sausage made from animal meat. The Act requires Tofurky to replace “sausage”

with less descriptive terms like “roll” or “tube.”6 Consumers who confront a package that reads

“plant-based protein” or “veggie tube” in the grocery store will have no idea what they are

buying.

       The Act’s true purpose is not to protect consumers, but to stoke confusion in order to

benefit the economic interests of the meat industry. It is no secret that agriculture industry

advocates lobbied for the Act because they fear a decline in sales “as shoppers choose from a

growing pantry of alternatives.” Owens, supra n.1. The Arkansas Cattlemen’s Association told

legislators that the Act is necessary to protect the industry’s “brand I.D.” from “[c]ounterfeit

products.” Declaration of Marcus Onley, Good Food Institute Policy Coordinator ¶ 9 (Aug. 12,




6
 See Surveygoo, One in Four Consumers Supports a Ban on Meat-Related Names for
Vegetarian Products, https://bit.ly/32XwNLX.


                                                  9
        Case 4:19-cv-00514-KGB Document 15 Filed 08/14/19 Page 10 of 18



2019), filed as Plaintiff’s Exhibit 2.7 And the Act’s primary sponsor in the Arkansas House said

that the legislation is designed “to protect the agricultural producers of our state.” Id. ¶7.8 But

“meat” is a common English word, not the intellectual property of the Arkansas Cattlemen’s

Association. And economic protectionism cannot justify a restriction on protected speech. See

Safelite, 229 F. Supp. 3d at 882 (stating that the “lack of evidence” showing consumer deception

or confusion, “combined with [competitors’] aggressive lobbying . . . calls into question [the

government’s] purported interest in preventing consumer deception”). In short, the Act does not

directly or materially advance any substantial government interest.

               3. Act 501 is not appropriately tailored to any substantial government
                  interest.

       Finally, the government must demonstrate that its restriction on speech is “not more

extensive than is necessary to serve [a substantial government] interest.” Central Hudson, 447

U.S. at 566. In other words, Act 501 must be “reasonable” and “narrowly tailored to achieve the

desired objective,” Lorillard Tobacco Co. v. Reilly, 533 U.S. 525, 556 (2001) (citation omitted),

and it “cannot curtail substantially more speech than is necessary to accomplish its purpose,”

Krantz v. City of Fort Smith, 160 F.3d 1214, 1222 (8th Cir. 1998). A restriction on truthful

commercial speech cannot survive Central Hudson scrutiny if there are “alternatives to the

regulations that directly advance the asserted interest in a manner less intrusive to plaintiffs’ First

Amendment rights.” Mo. Broad. Ass’n v. Lacy, 846 F.3d 295, 302 (8th Cir. 2017). In Ocheesee

Creamery, for instance, the Eleventh Circuit held that a ban on the use of the term “skim milk”


7
 The video recordings from which Mr. Onley transcribed the statements included in his
declaration are available on the DVD filed as Plaintiff’s Exhibit 4.
8
  In a nod to the Act’s restrictions on cauliflower rice labels (which are not at issue in this
litigation), one of the Act’s sponsors said, “I’m sure our senator colleagues from the delta are
going to want to protect their rice farmers as do I.” Id. ¶ 22.

                                                  10
        Case 4:19-cv-00514-KGB Document 15 Filed 08/14/19 Page 11 of 18



for milk that does not contain vitamin A was far more extensive than necessary to serve its

interest in combating consumer deception, because there were “numerous less burdensome

alternatives,” such as “allowing skim milk to be called what it is and merely requiring a

disclosure that it lacks vitamin A.” 851 F.3d at 1240 & n.13.

       Here, even if the State could demonstrate that the Act directly and materially alleviated

genuine consumer confusion regarding the nature of plant-based meats, the Act would still fail

Central Hudson scrutiny because a blanket restriction on the use of meat-related terms is far

more restrictive than necessary to address this supposed problem. Numerous state and federal

laws, including the Arkansas Food, Drug, and Cosmetic Act (AFDCA), the Arkansas Deceptive

Trade Practices Act (ADTPA), the federal Food, Drug, and Cosmetic Act (FDCA), and the

Federal Trade Commission Act (FTCA) already prohibit mislabeling of food products and

consumer products more generally. See Ark. Code Ann. § 20-56-209(1) (prohibiting the “false or

misleading” labeling of food); Ark. Code Ann. § 4-88-107 (prohibiting “false representation as

to the characteristics, ingredients, uses, benefits, alterations, source, sponsorship, approval or

certification of goods or services”); 21 U.S.C. § 343(a)(1) (stating that a food product is

unlawfully “misbranded” if “its labeling is false or misleading in any particular”); 15 U.S.C. §

45(a)(1) (prohibiting “unfair or deceptive practices” in or affecting commerce).

       These authorities provide robust enforcement mechanisms to address any individual

instances of deceptive or misleading labeling or marketing that might arise. There has been “no

showing” that state and federal officials, as well as private attorneys general, “cannot police

deceptive practices effectively” under these existing laws. Peel, 496 U.S. at 109; see also City of

Cincinnati v. Discovery Network, Inc., 507 U.S. 410, 417 n.13 (1993) (“[I]f there are numerous

and obvious less-burdensome alternatives to the restriction on commercial speech, that is



                                                  11
        Case 4:19-cv-00514-KGB Document 15 Filed 08/14/19 Page 12 of 18



certainly a relevant consideration in determining whether the ‘fit’ between ends and means is

reasonable.”). And yet, the Act ignores these well-established authorities in favor of a new

restriction on speech. This blunderbuss approach is actually detrimental to consumers, as the

Federal Trade Commission itself noted in comments to the federal Food and Drug

Administration:

       [C]onsumer protection agencies often must choose between the risk of allowing
       commercial speech that might prove to be false or misleading and the risk of banning
       commercial speech that might prove to be true. . . . Available evidence suggests . . . that
       the general benefits of an enforcement approach that encourages dissemination of truthful
       information, while vigorously attacking misleading claims when they occur, produces
       benefits for consumers.

FTC Staff Provides the FDA with Comments on First Amendment Commercial Speech Doctrine,

2002 WL 31106156.

       In addition to pursuing enforcement actions under existing statutory authorities, Arkansas

could have addressed any potential consumer confusion by imposing specific disclosure

requirements. Commercial disclosure requirements are generally considered “constitutionally

preferable to outright suppression.” Pearson, 164 F.3d at 657; see also Central Hudson, 447 U.S.

at 571 (suggesting that requiring a company to include more detailed information on its

advertisements is a legitimate and less restrictive alternative to an outright ban); Ocheesee

Creamery, 851 F.3d at 1240 & n.13. Of course, statutory disclosure requirements would be

largely superfluous in this case because, in addition to listing their products’ ingredients, plant-

based meat purveyors already prominently identify their products as plant-based alternatives to

meat from slaughtered animals. Ex. 1 ¶¶ 4–8, attachment. This leads back to the inescapable

conclusion that Act 501 is not really meant to alleviate consumer confusion at all, but is rather

intended to penalize plant-based meat purveyors (and, indirectly, consumers) by preventing the




                                                 12
        Case 4:19-cv-00514-KGB Document 15 Filed 08/14/19 Page 13 of 18



dissemination of truthful, non-misleading commercial speech. The Act therefore violates the

First Amendment.

       B. Tofurky will succeed on its vagueness claim.

       Act 501 also violates the Fourteenth Amendment Due Process Clause’s prohibition

against vague statutes. “It is a basic principle of due process that an enactment is void for

vagueness if its prohibitions are not clearly defined.” Grayned v. City of Rockford, 408 U.S. 104,

108 (1972); see also, e.g., Stephenson v. Davenport Cmty. Sch. Dist., 110 F.3d 1303, 1308 (8th

Cir. 1997). “A statute can be impermissibly vague for either of two independent reasons. First, if

it fails to provide people of ordinary intelligence a reasonable opportunity to understand what

conduct it prohibits. Second, if it authorizes or even encourages arbitrary and discriminatory

enforcement.” Hill v. Colorado, 530 U.S. 703, 732 (2000) (citing City of Chicago v. Morales,

527 U.S. 41, 56– 67 (1999)). Laws regulating speech are subject to a “more stringent vagueness

test” than laws regulating conduct. Vill. of Hoffman Estates v. Flipside, Hoffman Estates, Inc.,

455 U.S. 489, 499 (1982). “Because First Amendment freedoms need breathing space to survive,

government may regulate in the area only with narrow specificity.” Keyishian v. Bd. of Regents,

385 U.S. 589, 604 (1967) (quoting NAACP v. Button, 371 U.S. 415, 433 (1963)); see also, e.g.,

FCC v. Fox Television Stations, Inc., 567 U.S. 239, 253–54 (2012).

       Several of the Act’s prohibitions are entirely opaque. For example, Act 501’s prohibition

on the use of any “term that is the same as or similar to a term that has been used or defined

historically in reference to a specific agricultural product,” Ark. Code Ann. § 2-1-305(10),

provides absolutely no guidance to companies regarding what terms are actually prohibited under

the Act. Many terms, for instance, are commonly used to refer to multiple specific agricultural

products. For instance, the Act defines “meat” as “a portion of a livestock, poultry, or cervid



                                                 13
        Case 4:19-cv-00514-KGB Document 15 Filed 08/14/19 Page 14 of 18



carcass that is edible by humans,” Ark. Code Ann. § 2-1-302(7)(A), but—in sources ranging

from the King James Bible to FDA guidance documents—the word “meat” is also often used to

refer to the flesh of fruits or nuts. Merriam-Webster, supra n.4. The word “patty” is often

associated with hamburgers, but it is also used to refer to any small, flat cake of food (e.g.,

peppermint patties). The word “burger” traditionally referred to a sandwich made from a patty of

ground beef, but since the 1930s has been used to describe all sorts of sandwiches, including nut

burgers, fish burgers, turkey burgers, and veggie burgers. Id. And the word “steak” can refer to

“a slice of meat cut from a fleshy part of a beef carcass,” or to “edible portions of other animals,

and occasionally to non-animalian food.” Id. Is Tofurky no longer allowed to use these words in

connection with its products?

       To make matters even more confusing, the Act prohibits the use of terms “similar” to

those historically used in reference to specific agricultural products. Does the Act prohibit

“beetballs” because it is similar to “meatballs”? Is Tofurky prohibited from using its own

registered trademark in Arkansas because it is “similar” to the word “turkey”? The fact that such

“questions . . . so readily come to mind means that it is not sufficiently clear to a manufacturer or

distributor of ordinary intelligence, what exactly the statute prohibits.” Ass’n of Nat’l

Advertisers, Inc. v. Lungren, 809 F. Supp. 747, 762 (N.D. Cal. 1992), aff’d, 44 F.3d 726 (9th Cir.

1994). It also means that the State has nearly unfettered discretion to make up the rules as it goes

along. These are precisely the concerns that vagueness doctrine is meant to address. See Sessions

v. Dimaya, 138 S. Ct. 1204, 1232 (2018) (Gorsuch, J., concurring).9



9
 Other prohibitions suffer from similar defects. For instance, it is impossible to tell what it
means to sell an agricultural product “under the name of another food” or to represent an
agricultural product “as a food for which a definition and standard of identity has been
provided.” Ark. Code Ann. §§ 2-1-305(2), (5). Does almond milk violate these prohibitions? See
21 C.F.R. § 131.110 (standard of identity for milk). How about peanut butter? Compare 21
                                                 14
          Case 4:19-cv-00514-KGB Document 15 Filed 08/14/19 Page 15 of 18




II.       The other Dataphase factors support injunctive relief.

          “In a First Amendment case . . . the likelihood of success on the merits is often the

determining factor in whether a preliminary injunction should issue.” Phelps-Roper v. Nixon,

509 F.3d 480, 485 (8th Cir. 2007), modified on reh’g, 545 F.3d 685 (8th Cir. 2008). Even

considered individually, however, the three remaining Dataphase factors support injunctive

relief.

          The second Dataphase factor involves the likelihood of irreparable injury absent an

injunction. 640 F.2d at 112. A restriction on First Amendment rights “unquestionably”

constitutes irreparable harm. Elrod v. Burns, 427 U.S. 347, 373 (1976); see also Phelps-Roper,

509 F.3d at 485 (“If [appellant] can establish a substantial likelihood of success on the merits of

her First Amendment claim, she will also have established irreparable harm as the result of the

deprivation.”). Even if it did not, the State’s sovereign immunity under the Eleventh Amendment

prevents Tofurky from recovering damages suffered as a result of the Act. See Burk v. Beene,

948 F.2d 489, 492–93 (8th Cir. 1991) (holding that Arkansas has not consented to be sued in

federal court); Will v. Mich. Dep’t of State Police, 491 U.S. 58, 66–67 (1989) (holding that 42

U.S.C. § 1983 does not abrogate states’ sovereign immunity). The application of Eleventh

Amendment sovereign immunity to bar Tofurky’s damages claim also constitutes irreparable

harm as a matter of law. Baker Elec. Co-op, Inc. v. Chaske, 28 F.3d 1466, 1472–73 (8th Cir.

1994).

          “The third Dataphase factor requires a district court to consider the balance between the

harm to the movant and the injury that granting the injunction will inflict on other interested


C.F.R. § 101.67 (standard of identity for butter) with 21 C.F.R. § 164.150 (standard of identity
for peanut butter).
                                                   15
        Case 4:19-cv-00514-KGB Document 15 Filed 08/14/19 Page 16 of 18



parties.” Sanborn Mfg. Co., Inc. v. Campbell Hausfeld/Scott Fetzer Co., 997 F.2d 484, 489 (8th

Cir. 1993) (citing Dataphase, 640 F.2d at 114). The harms caused to Tofurky by Act 501

significantly outweigh the burden an injunction would place on the State or the public.

Compliance with the Act would have a severe detrimental impact on Tofurky. Ex. 1 ¶¶ 16–24.

Tofurky has invested significant resources in marketing and packaging its products in truthful

and non-deceptive ways. Id. ¶ 11. Now, the Act requires Tofurky to (1) risk massive civil

penalties by continuing its current marketing and packaging practices; (2) create specialized

marketing and packaging practices for Arkansas, including attempting to police spillover from

marketing in nearby states; (3) change its marketing and packaging practices nationwide; or (4)

refrain from marketing or selling its products in Arkansas at all. Id. ¶ 16. Each of these options—

some of which may be impossible as a practical matter—significantly burdens Tofurky’s

commercial speech rights for no legitimate reason. Even if Tofurky goes to the trouble of

revamping its packaging and marketing to comply with the Act, it would still run the risk of

disastrous civil penalties under the Act’s inherently vague prohibitions.

       In addition to this constitutional harm, Tofurky faces tangible market disadvantages as a

result of the Statute. For instance, if Tofurky attempts to comply with the Statute but continues to

advertise and market its plant-based meats in other states, it may nonetheless face civil penalties

for packaging and marketing that spills into Arkansas markets. Id. ¶¶ 18, 21. In addition, retail

chains that operate both in Arkansas and other states are less likely to carry Tofurky’s products if

they cannot do so in all of their stores. Id. ¶ 20. Customers may become frustrated about the

unavailability of Tofurky’s products in Arkansas or puzzled about why Tofurky’s products are

marketed and packaged differently. Id. ¶¶ 22, 23. Given the total absence of evidence that




                                                16
        Case 4:19-cv-00514-KGB Document 15 Filed 08/14/19 Page 17 of 18



consumers are confused by the marketing or packaging of Tofurky’s (or other companies’) plant-

based meat products, there is no discernable harm to weigh against the injunction.

        Finally, the fourth Dataphase factor considers the public interest. Violations of

constitutional rights are irreparable injuries, and it is always in the public interest to protect those

rights. Phelps-Roper, 509 F.3d at 485; accord Rounds, 530 F.3d at 752. Arkansas consumers will

also benefit from the free flow of truthful and non-misleading commercial information allowing

them to identify plant-based options for their favorite meals.

                                           CONCLUSION

        For the foregoing reasons, the Court should grant Tofurky’s motion for a preliminary

injunction.




                                                  17
Case 4:19-cv-00514-KGB Document 15 Filed 08/14/19 Page 18 of 18



                                   Respectfully submitted,

                                   Jeff Priebe (AR 2001124)
                                   James, Carter & Priebe, LLP
                                   500 Broadway, Suite 400
                                   Little Rock, Arkansas 72201
                                   Email: jpriebe@jamescarterlaw.com
                                   Tel 501.372.1414; Fax 501.372.1659

                                   On behalf of the Arkansas Civil Liberties
                                   Union Foundation, Inc.

                                   Brian Hauss*
                                   American Civil Liberties
                                     Union Foundation
                                   Speech, Privacy & Technology Project
                                   125 Broad Street, 18th Floor
                                   New York, NY 10004
                                   Email: bhauss@aclu.org
                                   Phone: 212.549.2500

                                   Matthew Liebman*
                                   Amanda M. Howell*
                                   Animal Legal Defense Fund
                                   525 E. Cotati Ave.
                                   Cotati, California 94931
                                   Email: ahowell@aldf.org
                                   Phone: 707.795.2533

                                   Jessica Almy*
                                   Nicole Manu*
                                   The Good Food Institute
                                   1380 Monroe St. NW #229
                                   Washington, DC 20010
                                   Email: jessicaa@gfi.org
                                   Phone: 866.849.4457

                                   * Pro hac vice motions pending

                                   Counsel for Plaintiff




                              18
